Title: To Thomas Jefferson from Benjamin Hawkins, 6 October 1789
From: Hawkins, Benjamin
To: Jefferson, Thomas



Dear Sir
Warrenton in North Carolina 6th octobr. 1789

I have never had it in my power, until now, to procure for you the seeds of the Dionaea Muscipula. The gentlemen who had promised to get some for me had been too late both years in their endeavours. This year on my return from Wilmington I discovered it  was in bloom on the 6th of June, pointed it out to a farmer who knows it well and at my request he some days past sent the seed which I enclose.
I could not discover any of these plants farther north than about Lat. 35.30. They grow in piny moist lands, and appeared to grow best when some what shaded. I have some plants which I brought with me in a box, having carefully taken up the dirt with the roots; I put them in a part of my garden, exposed to the sun all day, and buried the box level with the surface of the earth. After a drought of near four weeks they appeared quite dead. The box was then taken up and accidently left under a pear tree. The weather being seasonable one third of them put forth leaves anew, and there they remain ever since.
I am to have some more of the seed sent to me in November. I will then enclose you a further supply directed as I do this letter under cover to the office of Foreign affairs. I have the honor to be with great and Sincere esteem Dear Sir Yr. most obedient & humble servt.,

Benjamin Hawkins

